Citation Nr: 0937211	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-34 237	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the Veteran's case 
was subsequently transferred to the Honolulu, Hawaii RO.

In a September 2008 rating decision, the RO increased the 
rating for the service-connected degenerative changes of the 
lumbar spine from 10 percent disabling to 20 percent 
disabling, effective from June 28, 2005.  Because the 
increase in the evaluation of the Veteran's degenerative 
changes of the lumbar spine disability does not represent the 
maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In July 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 20 percent disabling for degenerative changes of 
the lumbar spine.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.

A review of the claims folder reveals that the Veteran was 
denied Social Security Administration (SSA) Disability 
Insurance benefits.  However, the records regarding this 
denial of benefits have not been associated with the claims 
folder and the record contains no indication that any attempt 
was made to obtain the Veteran's complete Social Security 
Administration (SSA) record.  Because SSA records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir., 
2009); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998) (when VA put on notice of 
SSA records prior to issuance of final decision, Board must 
seek to obtain records); Hayes v. Brown, 9 Vet. App. 67, 73-
74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA has statutory duty to acquire both SSA decision 
and supporting medical records pertinent to claim); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Therefore, this 
appeal must be remanded to obtain the Veteran's complete SSA 
record.

In the Veteran's testimony at a hearing before the 
undersigned Veterans Law Judge the Veteran indicated that he 
underwent a VA examination of his lumbar spine in April or 
May 2009.  Review of the claims folder does not reveal any VA 
treatment records dated subsequent to July 2008 and does not 
reveal a VA examination dated subsequent to September 2008.  
As such, the Board finds that the claim must be remanded for 
all VA treatment records and VA examination records dated 
subsequent to July 2008 and September 2008, respectively, to 
be obtained and associated with the claims folder.

Lastly, the Veteran in a statement on a VA Form 9 dated in 
October 2008 indicated that he could not keep gainful 
employment because of his back condition.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
when evidence of unemployability is presented in cases such 
as this, the issue of whether a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) will be assigned should be handled during 
the determination of the initial disability rating assigned 
at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for TDIU.  Id. at 451.  Therefore, this 
aspect of the Veteran's initial claim for compensation 
benefits should be addressed on remand.  That is, the AOJ 
should address whether a TDIU is warranted when it re-
adjudicates the remaining initial rating issue.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

2.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after July 2008.  Any additional 
pertinent records identified by the 
appellant during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the appellant, and associated with 
the claims file.

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




